TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-21-00277-CV


                      Eureka Holdings Acquisitions, L.P., Appellant

                                              v.

              Rio Grande Street Partners, LP, and Bruning, Ltd., Appellees


                FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-20-002082, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Eureka Holdings Acquisitions, L.P. has filed an unopposed motion to

dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: November 10, 2021